DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 7 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
Claim 1:
“producing multiple imputed datasets of longitudinal data by imputing missing attribute values into the one or more datasets based on a multiple imputation technique; 
identifying one or more trajectory patterns or one or more data clusters from the multiple imputed datasets; 
performing a multiple imputation based cluster validation on the one or more trajectory patterns or one or more data clusters, the multiple imputation based cluster validation accounting for imputation uncertainty; 
comparing data associated with one or more individual subjects to the one or more trajectory patterns or one or more data clusters”.

“grouping the longitudinal data according to predefined attributes to obtain a plurality of data clusters, wherein each data cluster is of a defined cluster size and -3- 3234366.v1Docket No.: 5439.1008-002 (UMMS 14-29) includes two or more data values and replacing any missing data value with a plausible data value, the grouping and replacing accounting for imputation uncertainty; 
storing each data cluster in memory; 
determining, with the processor, a plurality of variations of the data clusters, between data clusters, and within the data clusters; 
optimizing, with the processor, weights for the plurality of variations of the data clusters, while preserving original structure membership of the longitudinal data in the high-dimensional space, the variations occurring between two or more data clusters and within each data cluster; 
projecting, with the processor, onto a two-dimensional surface the data clusters according to the optimizing”.
The closest prior art of record, Fang et al (NPL: “A new look at quantifying tobacco exposure during pregnancy using fuzzy clustering”), teaches collecting sample data and variables as datasets, and using a multiple imputation based fuzzy c-Means model for estimating missing values along with a multiple validation procedure for a more effective clustering validation.

When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2-6, 8-10 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sarrafzadeh et al, US PG Pub. 2014/0207493.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A SITIRICHE/           Primary Examiner, Art Unit 2126